Citation Nr: 0528424	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed left knee 
arthritis to include as secondary to the service-connected 
right knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to December 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the RO.  

In December 2004, the Board reopened the veteran's claim of 
service connection for a left knee condition based on the 
submission of new and material evidence.  The Board then 
remanded the veteran's reopened claim for further 
development.  



FINDINGS OF FACT

1.  Service connection is currently in effect for traumatic 
arthritis of the right knee, post-operative total knee 
replacement, at a 30 percent evaluation.  

2.  The currently demonstrated degenerative joint disease and 
traumatic arthritis of the left knee is not shown to have 
been manifested until many years after service.  

3.  The veteran's degenerative joint disease and traumatic 
arthritis of the left knee is not shown to have been caused 
or aggravated by the service-connected right knee disability.   



CONCLUSION OF LAW

The veteran's disability manifested degenerative joint 
disease and traumatic arthritis of the left knee is not due 
to disease or injury that was incurred in or aggravated by 
military service; nor may arthritis be presumed to have been 
incurred in service; nor is it proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5105, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter, dated in January 2003.  The notice included the 
type of evidence needed to substantiate the application to 
reopen the claim for service connection, namely, new and 
material evidence.  

The veteran was informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
He was given 30 days to respond.  

In the Statement of the Case, dated in July 2003, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  

As the § 3.159 notice came after the initial adjudication of 
the claim in May 2003, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  

However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at his 
hearing.  Mayfield v. Nicholson, 19 Vet. App. _ (2005).  

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  

This legislation, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating the regulatory provision, implementing the VCAA 
that required a response to VCAA in less than the statutory 
one-year period).  

For these reasons, the veteran has not been prejudiced by the 
timing of the § 3.159 notice and no further development is 
needed to ensure VCAA compliance.  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


Factual Background

The veteran's February 1961 enlistment examination is 
negative for a left knee disability.  The December 1964 
separation examination is negative for a left knee complaints 
or findings.  

In March 1975, the RO granted service connection for 
traumatic arthritis of the right knee, and assigned a 10 
percent evaluation.  

A February 1979 private hospital report indicates that the 
veteran complained of pain, rocking and giving away in his 
left knee.  He was found to have a tear in his left knee 
medial meniscus.  He underwent surgery to repair the torn 
meniscus on the medial side of the left knee.  

A July 1990 private medical record indicates that the veteran 
was seen with left knee symptoms.  He complained of buckling 
of the left knee.  

A February 1991 private medical record indicates that the 
veteran complained of recurrent effusion in his left knee.  
The examiner found the left knee to be anterolaterally 
unstable.  

The examiner opined that the veteran had either torn residual 
meniscal tissue on the lateral side or had symptomatic 
anterolateral rotatory instability.  

A May 1991 VA medical record indicates that the veteran had 
frayed cartilage in his left knee.  It was noted that he had 
reinjured his left knee by "stepping over gait."  He had 
instability and pain in his left knee.  

A May 1991 VA X-ray report indicates that there was slight 
lateral displacement of the tibia from the femur of the left 
knee.  

The July 1991 VA examination indicates that the veteran 
complained of having left knee pain, with limited ability to 
work due to lack of motion and strength.  

On examination of the left knee, there was no joint effusion 
or crepitation.  The ligament stability was normal.  His 
range of motion was to 135 degrees.  The X-ray studies showed 
a normal left knee.  The examiner stated that the left knee 
surgery produced good results with minor symptoms.  

A September 1991 VA medical record indicates that the veteran 
complained of pain, swelling and giving way.  On examination, 
there was slight medial joint line tenderness.  

A March 1992 VA medical record indicates that the veteran 
complained of giving way and pain in his left knee.  On 
examination, there was medial joint line tenderness.  
Positive Lachmann's sign, and positive anterior drawer tests.  
McMurray's sign was negative.  The impression was that of 
degenerative joint disease of the left knee, with anterior 
instability.  

At a July 1992 hearing, the veteran testified in relevant 
part that he favored his right knee and put much more stress 
on his left leg.  He stated that he first had pain and 
discomfort in his left knee in 1975.  

The September 1992 VA examination indicates that the left 
knee showed a mesial arthrotomy scar.  There was no effusion 
or crepitation, and there was good range of flexion and 
extension.  The X-ray studies of the left knee showed no 
arthritic abnormalities.  

The impression was that of symptoms of early degenerative 
arthritis of the left knee; normal X-rays; full range of 
motion; no effusion.  

A March 2000 private medical record indicates that the 
veteran was having a lot of pain and discomfort in his left 
knee.  On examination, there was varus deformity of the left 
knee.  There was crepitus, but no effusion.  The X-ray 
studies showed complete collapse of the medial compartment of 
the left knee.  

An April 2000 private medical telephone record indicates that 
the veteran reported to his physician that he was service 
connected for his right knee and subsequently had had an 
injury in 1975 that resulted in a procedure on the left knee.  

The physician stated that the "overuse of his left knee and 
his reliance on his good leg [might] be playing a significant 
role in terms of the production of that second injury."  

In a letter dated October 2000, the veteran's private 
physician stated that the veteran had a total right knee 
replacement.  The physician indicated that the veteran had 
asked whether it was possible that the degeneration in the 
right knee had affected the left knee.  

The physician stated that it was very hard to answer such a 
theoretical or hypothetical question.  He stated that it was 
possible that, as the veteran had favored his right knee, he 
had thrown more weight on the left knee and, in some way, 
might have increased the rate of degeneration of the left 
knee.  

The April 2002 VA examination indicates that the veteran 
could walk on his toes and heels without difficulty.  His 
left knee range of motion was 5 to 130 degrees.  

The left knee was stable ligamentously, and tender medially 
to palpation.  There was slight tenderness under the patella.  
There was also mild swelling.  The X-ray studies showed 
medial greater than lateral joint line disease with varus 
deformity of the knee.  The assessment was that of 
degenerative arthritis of the left knee.  

The February 2005 VA examination indicates that the veteran's 
claims file was thoroughly reviewed by the examiner.  

The veteran complained of having difficulty getting out of a 
chair and going down stairs.  He stated that kneeling and 
squatting caused pain.  He also reported having swelling in 
the left knee.  

An examination of the left knee showed 5 degrees of varus 
deformity, 10 degrees of extension, and active flexion to 110 
degrees.  He had crepitus, but no effusion.  There was slight 
instability in terms of anterior drawer test.  

The X-ray studies of the left knee showed moderately advanced 
degenerative joint disease, especially involving the medial 
compartment of the left knee.  The impression was that of 
traumatic arthritis of the left knee status post partial 
medial meniscectomy.  

The VA examiner stated that the claims file did not reveal 
any evidence of any injury occurring to the left knee as a 
result of the service-connected condition of the right knee.  
The examiner stated that he had no information, nor could he 
render an opinion to state that the veteran's left knee 
condition was directly related to any service-related 
condition of the right knee.  

The examiner indicated that nothing in the claims file and 
nothing in the veteran's history suggested that he was having 
any difficulty with his left knee imposed by the right knee, 
as there was no history of a limp or of the left knee giving 
way because of the right knee.  

The examiner stated further that it appeared that the veteran 
had a meniscus tear involving the left knee, under went an 
arthrotomy for removal, and subsequently developed 
degenerative changes involving his left knee.  

The examiner noted that all records seemed to reflect that 
even when the veteran underwent the meniscectomy in 1979, he 
was functioning relatively well, even in spite of the 
degenerative changes involving his right knee.  


Law and Regulations

The veteran claims service connection for a left knee 
disability, which he asserts was caused or aggravated by his 
service-connected right knee disability.  

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may be granted for any disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 
3.303(d).  

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2005). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, both the Federal Circuit and Court have 
specifically rejected the "treating physician rule."  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  

Instead, in offering guidance on the assessment of the 
probative value of medical opinion evidence, the Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. 
App. at 470-71.  


Analysis

As for service connection on a direct basis, the veteran's 
service medical records are negative for any complaints or 
symptoms of a left knee disability or degenerative joint 
disease of the left knee.  

The first post-service clinical evidence of a left knee 
disability was in February 1979, approximately 15 years after 
separation from service.  There is no evidence of record that 
suggests any kind of direct etiological relationship between 
the current degenerative joint disease of the left knee and 
any event or incident during his period of service.  

Additionally, the competent evidence does not support the 
contention that the current degenerative arthritis of the 
left knee was incurred in service or within one year post-
service, thus rendering 38 C.F.R. §§ 3.307 and 3.309 
inapplicable.  

As for secondary service connection, the VA examiner at the 
February 2005 VA examination indicates that there was nothing 
in the claims file or in the veteran's history that suggested 
that his left knee difficulties were imposed by his service-
connected right knee.  

By contrast, the veteran's private physician stated in April 
2000 that it was possible that there could be a connection 
between the veteran's service-connected right knee disability 
and his left knee disability, and another private physician 
stated in October 2000 that it was possible that in some way 
the left knee degeneration was caused by the veteran favoring 
his service-connected right knee.  

After a careful review of the claims folder, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a left knee disability and 
therefore service connection must be denied.  

In reaching this determination, in its role as a finder of 
fact, the Board concludes that the February 2005 VA 
examination report constitutes the most probative evidence 
addressing whether the veteran has a left knee disability 
that is related to service or to his service-connected 
condition.  

In this regard, the Board points out that that examiner 
carefully reviewed the veteran's complete medical history, 
and administered diagnostic studies as well as performed a 
comprehensive clinical examination.  

Further, the examiner offered a cogent basis for his 
assessment that the veteran did not have a left knee 
disability that had its onset during service, and his 
conclusion that the left knee condition was not caused or 
aggravated by his service-connected right knee disability.  

By contrast, the physician who wrote the April 2000 private 
medical record appears to have relied primarily on the 
veteran's account of his in-service symptoms, and his opinion 
was not based on a physical examination of the veteran.  

Similarly, the October 2000 letter from the veteran's private 
physician does not indicate that the physician had reviewed 
the veteran's claims file or medical history, or performed a 
comprehensive physical examination prior to offering his 
opinion.  

Finally, although the Board does not question the sincerity 
of the veteran's conviction that his left knee disability is 
related to the service-connected right knee disability, the 
Board notes that, as a lay person, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. at 520; Charles v. Principi, 16 Vet. 
App. at 374-75; cf. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and in light of the 
assessment offered by the February 2005 VA examiner, there is 
no basis upon which to grant the veteran's claim; therefore, 
the appeal must be denied.  

In light of these circumstances, the Board must conclude that 
service connection is not warranted for a left knee 
disability.  

As the preponderance of the evidence is against the claim for 
service connection for a left knee disability, the benefit-
of-the-doubt rule cannot be favorably applied in this case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  



ORDER

Entitlement to service connection for left knee arthritis as 
secondary to the service-connected right knee disability is 
denied. 



	                        
____________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


